per curiam:
Los abogados son una parte esencial en el proceso de im-partir justicia. Como parte de dicho proceso, tienen la in-eludible encomienda de desempeñar su ministerio con la mayor competencia, responsabilidad e integridad.!1)
En el recurso de autos nos corresponde evaluar la con-ducta de la Leda. Lourdes Rodríguez Villalba a la luz de los cánones del Código de Ética Profesional. En esencia, co-rresponde pasar juicio sobre el desempeño de dicha abo-gada en el trámite de un caso que fue desestimado por su incumplimiento con las órdenes del Tribunal.
1 — I
El 21 de mayo del año en curso, el Sr. Antonio Martínez Batista presentó ante esta Curia una comunicación jurada, adjunta a una copia de la sentencia en rebeldía dictada por el Tribunal de Primera Instancia, Sala Superior de Carolina, contra la abogada de epígrafe en el caso Martínez Batista v. Rodríguez Villalba.(2) Mediante dicha sentencia, el Tribunal de Primera Instancia declaró con lugar una de-manda sobre daños y perjuicios por impericia profesional instada contra la licenciada Rodríguez Villalba, y le con-denó a satisfacer la suma de cincuenta y cuatro mil qui-nientos dólares, más el pago de las costas, gastos e intere-ses a partir de la fecha de la presentación de la demanda. (3)
*777La referida sentencia tiene su génesis en un pleito en el que la licenciada Rodríguez Villalba fungió como la repre-sentante legal del señor Martínez Batista. De los autos ante nos se desprende que el querellante de marras con-trató los servicios profesionales de la licenciada Rodríguez Villalba para que lo representara en un pleito civil de des-ahucio en el cual el querellante era parte demandada. En síntesis, en dicho caso se alegó que el señor Martínez Batista no había ejercitado una acción de opción de compra-venta dentro del término acordado y que ostentaba en pre-cario la posesión de la propiedad. En dicho caso el Tribunal de Primera Instancia dictó sentencia a favor del señor Martínez Batista.
La licenciada Rodríguez Villalba presentó entonces, en representación del señor Martínez Batista, una demanda por incumplimiento de contrato contra los dueños de la pro-piedad en cuestión. Esta acción culminó con una desestima-ción por incumplimiento con órdenes judiciales. Aunque del expediente de autos no surge con claridad, se desprende que dicho caso se instó nuevamente y que, por inacción de la licenciada Rodríguez Villalba, éste se desestimó en una se-gunda ocasión. Además, la abogada de epígrafe no notificó a su cliente de las sentencias en su contra, sino que éste se enteró de dichas decisiones adversas cuando compareció al tribunal y solicitó ver los expedientes.
A raíz de los hechos antes reseñados, el señor Martínez Batista presentó una demanda en daños y perjuicios por impericia profesional contra la licenciada Rodríguez Villalba. Dicha acción fue declarada con lugar y culminó, según reseñáramos, con una sentencia que condenó a la querellada a resarcirle al señor Martínez Batista cin-cuenta y cuatro mil quinientos dólares, más las costas e intereses correspondientes. Esta es la sentencia que el se-ñor Martínez Batista trajo ante nuestra consideración al presentar su queja.
Luego de que el Tribunal de Primera Instancia decla-rara con lugar la demanda por impericia profesional, la licenciada Rodríguez Villalba presentó una moción de re-*778consideración que fue declarada sin lugar. Consecuente-mente, la licenciada le satisfizo al señor Martínez Batista la cantidad ordenada por el Tribunal de Primera Instancia. En vista de ello, el señor Martínez Batista acudió ante nos y expresó su interés en dar por desistida la queja contra la licenciada Rodríguez Batista.
Por su parte, la licenciada Rodríguez Villalba aceptó que la desestimación de la demanda se debió a que no ac-tuó con completa diligencia para culminar el trámite pro-cesal en un caso que tenía cierta complejidad debido a las múltiples personas que componen la sucesión del señor Figueroa Morales.(4) Reconoce y acepta que cometió el error de no emplazar a la totalidad de los herederos y, en conse-cuencia, que incumplió con las órdenes judiciales que cul-minaron en la desestimación del pleito.
Señaló, no obstante, que durante el desarrollo del caso en que representaba al señor Martínez Batista, confrontó ciertos problemas familiares que le requerían estar via-jando constantemente a Estados Unidos. Indicó, además, que para esa fecha estaba mudando sus oficinas, lo que también fue un factor que influyó en que no se atendiese con la debida diligencia el caso del querellado. Sin embargo, la licenciada reconoció que esas fueron situaciones personales que no debieron influir en su gestión como abo-gada y en el deber de diligencia que se le impone a todo abogado al asumir la representación profesional de un cliente. Además, afirmó que estaba “profundamente arre-pentida por las incomodidades, disgustos y molestias que su conducta ocasionó al señor Martínez Batista”. Final-mente, expuso que “la experiencia ha sido aleccionadora y ha servido de profunda reflexión”, y que no volverá a repetirse.(5)
Concluido dicho caso y de acuerdo con la Regla 14(d) del Reglamento del Tribunal Supremo, 4 L.RR.A. Ap. XXI-A, le referimos al Procurador General copia del expediente de *779la queja de referencia para su correspondiente investiga-ción e informe. En dicho informe el Procurador General recomendó que, en vista de que los daños ocasionados al querellante fueron debidamente resarcidos y que no existe interés público ulterior que amerite continuar con un pro-ceso disciplinario, se archive la queja contra la licenciada Rodríguez Villalba. Ello, a pesar de que concluyó en su informe que la licenciada Rodríguez Villalba violó las dis-posiciones de los Cánones 18 y 19 de nuestro Código de Ética Profesional, 4 L.P.R.A. Ap. IX.
Luego de contar con el beneficio de las comparecencias de las partes, resolvemos sin ulteriores procedimientos.
hH 1 — I
En innumerables ocasiones hemos resuelto que un abogado que acepta un caso y luego no demuestra la competencia y diligencia que exige el ejercicio de la abogacía, violenta las disposiciones del Código de Etica Profesional. In re Verdejo Roque, 145 D.P.R. 83 (1998); In re Pérez Santiago, 131 D.P.R. 676 (1992); In re Acosta Grubb, 119 D.P.R. 595 (1987).
Con relación a esto, el Canon 12 del Código de Etica Profesional, 4 L.P.R.A. Ap. IX, dispone, en lo pertinente, lo siguiente:
Es deber del abogado hacia el tribunal, sus compañeros, las partes y testigos el ser puntual en su asistencia y conciso y exacto en el trámite y presentación de las causas. Ello implica el desplegar todas las diligencias necesarias para asegurar que no se causen indebidas dilaciones en su tramitación y solución.
Recientemente reiteramos que “[e]sta obligación ha de cumplirla el abogado a través de todas las etapas de un litigio, y comprende el acatar fielmente las órdenes del tribunal”. In re Pagán Hernández, 141 D.P.R. 113, 118 (1996), citando a Heftler Const. Co. v. Tribunal Superior, 103 D.P.R. 844, 846 (1975), y a Acevedo v. Compañía Telefónica de P.R., 102 D.P.R. 787, 791 (1974).
*780Por su parte, el Canon 18 del Código de Ética Profesional, supra, recoge, en esencia, el deber de todo abogado de atender los intereses de su cliente, desplegando la mayor diligencia y cuidado. Dicho canon, en lo pertinente, dispone así:
Será impropio de un abogado asumir una representación profesional cuando está consciente de que no puede rendir una labor idónea competente y que no puede prepararse adecuada-mente sin que ello apareje gastos o demoras irrazonables a su cliente o ala administración de la justicia.
Es deber del abogado defender los intereses del cliente dili-gentemente, desplegando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurí-dica en general estima adecuada y responsable.
Hemos interpretado que la incomparecencia de un abogado a los señalamientos de vista ante el tribunal, su incumplimiento con las órdenes emitidas por dicho tribunal y su falta de diligencia en la tramitación del caso, constituyen un patrón de conducta irresponsable en violación a este canon. In re Grau Díaz, 154 D.P.R. 70 (2001). Irrespectivamente de las razones y motivaciones que pueda tener un abogado para llevar o no un caso, una vez asume la representación de un cliente ante el tribunal, tiene la responsabilidad indelegable de llevar a cabo esa gestión profesional con el más alto grado de diligencia y competencia posible. In re Pagán Hernández, supra; In re Padilla Pérez, 135 D.P.R. 770 (1994); In re Silverio Orta, 117 D.P.R. 14, 19 (1986), entre otros.
De otra parte, el Canon 19 del referido Código, supra, dispone que el abogado debe mantener a su cliente informado de todo asunto importante que surja en el desarrollo del caso que le ha sido encomendado. Este deber ético profesional de mantener informado a su representado de las incidencias del caso incluye la notificación de la desestimación de la acción instada. Véase In re Padilla Pérez, supra.
En resumen, en In re Ortiz Velázquez, 145 D.P.R. 308 (1998), decretamos que los abogados que en el ejercicio *781de sus funciones actúan con desidia, despreocupación, in-acción, displicencia, no mantienen al cliente informado del desarrollo del caso y permiten que la acción de éste sea desestimada por no desplegar toda su habilidad y capaci-dad en beneficio de su representado, incurren en una seria violación de la ética profesional que podría conllevar la suspensión del ejercicio de la abogacía.
A la luz de la normativa antes expuesta, resolvemos.
I — I I — l
En el caso de autos, es evidente que la licenciada Rodrí-guez Villalba desatendió negligentemente la encomienda de su cliente. El incumplimiento con las órdenes del tribunal y la desidia desplegada en la tramitación de la acción encomendada acarrearon, en dos ocasiones distintas, la desestimación del pleito. Más aún, la referida abogada nunca notificó a su cliente de las sentencias adversas dic-tadas en su contra. Así quedó plenamente evidenciado en la sentencia del Tribunal de Primera Instancia en el caso de impericia profesional contra dicha abogada.
No obstante, en vista de que la licenciada Rodríguez Villalba indemnizó al querellante por los daños sufridos a causa de su negligencia, tanto el querellante como el Pro-curador General nos solicitaron el archivo y sobresei-miento de la queja en su contra. No podemos avalar dicho requerimiento.
Recientemente establecimos que independientemente de que el querellado haya indemnizado a su cliente por los daños causados, ello no lo exime de la violación ética incurrida. La responsabilidad civil que surge del incumplimiento de las obligaciones de un abogado para con su cliente es separada e independiente del proceso disciplinario por infracción al Código de Etica Profesional. Véase In re Verdejo Roque, supra. Si bien es cierto que el resarcimiento al cliente como resultado de una acción por impericia profesional puede ser un atenuante, ello no elude nues-*782tra jurisdicción disciplinaria. Véanse: In re Laborde Freyre, 149 D.P.R. 59 (1999); In re Verdejo Roque, supra; In re Pagán Ayala, 117 D.P.R. 180 (1986).
Por último, cabe señalar que en su escrito ante nos la licenciada Rodríguez Villalba señaló que desde que fue ad-mitida al ejercicio de la abogacía U[n]unca ha presentado problemas disciplinarios, ni se ha puesto en entredicho su conducta profesional”. (Enfasis suplido.) Contestación a queja, pág. 5. No obstante, del expediente personal de la licenciada Rodríguez Villalba claramente surge que el 14 de marzo de 1985 fue suspendida por tres meses del ejer-cicio de la notaría, precisamente por incumplir las órdenes de este Tribunal.
En el caso de autos, el resarcimiento de la licenciada Rodríguez Villalba a su cliente por los daños sufridos no es motivo suficiente para librarla de nuestra sanción. Su con-ducta en el caso de autos es inexcusable y amerita una suspensión temporera del ejercicio de la abogacía.
Por las razones antes expuestas, y a la luz de los Cáno-nes 12, 18 y 19 de Etica Profesional, supra, se suspende a la licenciada Rodríguez Villalba del ejercicio de la abogacía por un período de un mes. En atención a lo anterior, se ordena a la querellada de epígrafe notificar a todos sus clientes de su inhabilidad de seguir representándolos e in-formar oportunamente de su suspensión a los foros judicia-les y administrativos del país. Deberá además, certificar ante nos, dentro del término de treinta días, su cumpli-miento con estos deberes.

Se dictará la sentencia correspondiente.


C1) In re Córdova González, 135 D.P.R. 260, 266 (1994).


(2) Civil Núm. FDP01-0245.


(3) De esa cantidad, $36,500 correspondían a la inversión hecha por el deman-dante en una propiedad, $15,000 por los daños y perjuicios y $3,000 en concepto de honorarios de abogado.


(4) Una de las partes de dicho pleito.


(5) Contestación a queja de la licenciada Rodríguez Villalba, pág. 4.